IN THE SUPREME COURT OF THE STATE OF DELAWARE

GEORGE R. BURNS,                         §
                                         §   No. 97, 2015
      Plaintiff Below,                   §
      Appellant,                         §
                                         §   Court Below—Superior Court
      v.                                 §   of the State of Delaware,
                                         §   in and for New Castle County
RICHARD T. WILSON, ESQUIRE               §   C.A. No. N13C-02-190 MJB
and THE LAW OFFICES OF                   §
PETER G. ANGELOS, PC,                    §
                                         §
      Defendants Below,                  §
      Appellees.                         §

                          Submitted: July 31, 2015
                          Decided:   August 14, 2015

                                     ORDER

      This 14th day of August 2015, it appears to the Court that, on July 15, 2015,

the Chief Deputy Clerk issued a notice to show cause, by certified mail, directing

the appellant to show cause why this appeal should not be dismissed for his failure

to file an opening brief and appendix. The appellant has not responded to the

notice to show cause within the required ten-day period and therefore dismissal of

this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice